ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_02_EN.txt. 72 ICAO COUNCIL (DECL. ZAFRULLA KHAN)

the Council. Nothing urged by India’s counsel in his submissions to the
Court in this context has served to raise any doubt in my mind concerning
the correctness and propriety of the President's rulings and of the pro-
cedure followed by the Council.

As regards the second category, the brief answer to India’s objections
is that Article 15 of the Rules for the Settlement of Differences has no
relevance to a decision on a preliminary objection. The subject of Pre-
liminary Objection and Action Thereon is dealt with in Article 5 of the
Rules. This Article is comprised in Chapter III of the Rules, which deals
with Action upon Receipt of Applications. The Article is self-contained
and comprehensive. The procedure for dealing with a preliminary ob-
jection is prescribed in paragraph (4) of Article 5 which runs as follows:
“If a preliminary objection has been filed, the Council, after hearing the
parties, shall decide the question as a preliminary issue before any further
steps are taken under these Rules.” This is exactly what the Council did.

Article 15 of the Rules is contained in Chapter IV which prescribes
the procedure to be followed in respect of “Proceedings”, which start
after a preliminary objection has been disposed of and which relate to the
merits of the case. Article 15 which is headed “Decision” obviously has
reference to a decision on the merits, and does not relate back to a
decision on a preliminary objection disposing of the question as a pre-
liminary issue before the commencement of proceedings on the merits.

The record of the discussion before the Council does not show that
India urged compliance by the Council with the requirements of Article
15. Even before the Court some of the alleged irregularities were men-
tioned for the first time in the oral submissions of counsel and the list
was expanded in reply. Be that as it may, it is clear that Article 15 of the
Rules has no application to a decision on a preliminary objection. The
Council rightly proceeded on that assumption and not a single member
gave expression to a difference of view.

Judge LACHS makes the following declaration:

Feeling as I do that there are certain observations which should be
made on some aspects of the Judgment, } avail myself of the right
conferred by Article 57 of the Statute of the Court and append hereunder
the following declaration.

]
While I fully agree with the findings of the Court concerning its com-

petence to entertain the appeal, I wish to comment further on the inter-
pretation of Article 84 of the Chicago Convention on International Civil

30
73 ICAO COUNCIL (DECL. LACHS)

Aviation and Section 2 of Article II of the International Air Services
Transit Agreement.

In examining the sense and import of ‘the decision”, as used in Article
84, its strict verbal meaning should constitute a point of departure but
cannot be conclusive, for there is no qualifying word to relieve us of the
task of interpretation. It is true that the use of the definite article and the
singular (‘‘the decision’) relates that term directly to the action to be
taken by the Council under the first sentence of the Article. This would
seem to point to the conclusion that ‘the decision” contemplated must
be one whereby the Council disposes of ‘‘any disagreement between two
or more contracting States relating to the interpretation or application”
of the Convention and its Annexes which ‘‘cannot be settled by nego-
tiation”’.

However, it is not only by decisions on substance that the Council
can dispose of disagreements. Hence it is not only from such decisions
that appeal may be made—and I do not, in this connection, find it pos-
sible to maintain that the Rules for the Settlement of Differences can
be so construed as to restrict appealability to any greater extent than
the Convention itself. Moreover, had the drafters definitely wished to
exclude appeals on issues other than those of substance, they could easily
have done so by suitably qualifying the term “decision”: there are
well-known precedents for such drafting.

This is, of course, not so say that appeal is allowable “from every
order, or any order of the Council”, which, as counsel for Pakistan sug-
gested, would ‘“‘defeat the very purpose of the Convention” (hearing of
27 June 1972). The matter has to be viewed in the light of the repercus-
sions which the decision in question could have on the positions of the
Parties in regard to the case. In the present instance we are concerned
with a decision on a jurisdictional issue, and so a line has to be drawn
and the question answered as to the side of the line on which ‘‘decisions
on jurisdiction” lie. The answer is of course implicit in the crucial im-
portance which such decisions invariably have (as stressed in para. 18
of the Judgment). This is borne out by the entire history of international
adjudication, where these issues are much more vital than in the muni-
cipal context.

There is, however, a more general aspect to these issues. Great caution
and restraint have been exercised by this Court and its predecessor when
ascertaining their own jurisdiction. As Judge Lauterpacht pointed out:
“Nothing should be done which creates the impression that the Court,
in an excess of zeal, has assumed jurisdiction where none has been
conferred upon it.” (The Development of International Law by the Inter-
national Court, 1958, p. 91.)

This restraint has had its raison d'être in the clear tendency not to im-
pose more onerous obligations on States than those they have expressly

31
74 ICAO COUNCIL (DECL. LACHS)

assumed. However, in regard to appeals from other fora, this very
criterion imposes limits on the Court’s caution in assuming jurisdiction.

Indeed, the same reasons which underlie the necessity of interpreting
jurisdictional clauses strictly impel one to adopt an interpretation of
provisions for appeal that would lend maximum effect to the safeguards
inherent in such provisions. For, as between the “lower forum” and
“the court of appeal”, there exists as it were a see-saw of jurisdictional
powers. Hence to apply a restrictive interpretation of rights of appeal—and
thus of the powers of the ‘‘court of appeal’”’—would obviously entail an
extensive interpretation of the jurisdictional powers of the “court of
first instance”. This would in fact imply more onerous obligations on
the States concerned: something which (as indicated above) international
tribunals have continuously endeavoured to avoid. To restrict the rights
of States to seek relief from what they deem to be wrongful decisions
would to some extent, at least, defeat the very object of the institution of
appeals. If that is so in general, it applies in particular to issues of juris-
diction, which, as indicated earlier, are in the international field com-
parable in importance to issues of substance. Thus this aspect confirms
the justification for the exercise of what the Judgment describes (para.
26) as “‘a certain measure of supervision by the Court” (cf. resolution of
25 September 1957 by the Institut de droit international, Annuaire 1957,
pp. 476 ff.).

il

While I agree that the ICAO Council is competent to entertain the
Application and Complaint submitted to it, I wish to comment on
some procedural issues which have been raised in regard to the decision
from which an appeal has been made. India advanced a series of sub-
missions on the subject (Memorial of India, paras. 93-99 and 106 D).
Pakistan for its part, denied them (Counter-Memorial, para. 59).

Article 54 (c) of the Convention on International Civil Aviation
provides that: “The Council shall ... determine its organization and
rules of procedure.” Within the powers thus vested in it, the Council
approved, on 9 April 1957, the “Rules for the Settlement of Differences”.
These were intended to ‘‘govern the settlement of ... disagreements
between Contracting States which may be referred to the Council”,
and “the consideration of any complaint regarding an action taken by
a State party to the Transit Agreement” (Art. | (1) and (2)).

In the light of these provisions the contracting States have the right
to expect that the Council will faithfully follow these rules, performing
as it does, in such situations, quasi-judicial functions, for they are an

32
75 ICAO COUNCIL (DECL. LACHS)

integral part of its jurisdiction. Such rules constitute one of the guar-
antees of the proper decision-making of any collective body of this
character and they set a framework for its regular functioning: as such,
they are enacted to be complied with.

The records of the meeting of the Council on 29 July 1971 do indicate
that some provisions of the Rules for the Settlement of Differences were
departed from. In general, of course, not all departures from established
rules affect the validity of decisions, but there are some which may
prejudice the rights and interests of the parties. It is therefore reason-
able, if one of the parties concerned should submit before this Court
that procedural irregularities occurred, that these submissions should
attract the Court’s attention. Thus the objections raised by India are
well taken.

I therefore regret that the Court has not gone into the matter and has
limited itself to giving “a ruling as to whether the Council has juris-
diction in the case” (Judgment, para. 45). To pronounce upon any formal
deficiencies the Court may find in the decision-making of the Council,
or to draw that body’s attention to them, would surely come within that
“supervision by the Court over those decisions” referred to in a pas-
sage of the Judgment (para. 26) which I mentioned earlier and to which
I fully subscribe.

Moreover, it is to be taken into account that the Council, in view
of its limited experience on matters of procedure, and being composed
of experts in other fields than law, is no doubt in need of guidance, and
it is surely this Court which may give it. Such guidance would be of
great importance for the further conduct of this case and future cases,
and in the interest of the confidence of States entrusting it with the
resolution of disagreements arising in the field of civil aviation.

Judges PETREN, ONYEAMA, DILLARD, DE CASTRO and JIMENEZ DE
ARECHAGA append separate opinions to the Judgment of the Court.

Judge Morozov and Judge ad hoc NAGENDRA SINGH append dis-
senting opinions to the Judgment of the Court.

(Initialled) F. A.
(Initialled) S. A.

33
